Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000074
                                                           19-DEC-2013
                                                           01:22 PM



                          SCWC-12-0000074
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                   vs.
          TERRY J. DAVIS, Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000074; CRIM. NO. 1DTC-11-032838)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellee’s Application for Writ of
 Certiorari filed on November 5, 2013, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai#i, December 19, 2013.


 John M. Tonaki and                      /s/ Mark E. Recktenwald
 Taryn R. Tomasa,
 for petitioner                          /s/ Paula A. Nakayama

 Keith Kaneshiro and                     /s/ Simeon R. Acoba, Jr.
 Brian R. Vincent,
 for respondent                          /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack